DISMISS and Opinion Filed October 7, 2019




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-19-00793-CV

                        SCHYYRA HAYES, Appellant
                                   V.
         FRANK M. D'ALESSANDRO, KIPENIE ANNE D'ALESSANDRO, A.P.
              INVESTMENTS, LLC, LIONEL AUSTIN, JR., Appellees

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-05514-2017

                             MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                Opinion by Chief Justice Burns
       We questioned our jurisdiction over this appeal from the trial court’s June 14, 2019 order

granting appellees’ motion for summary judgment as it did not appear the judgment resolved all

claims. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (subject to mostly

statutory exceptions, appellate court has jurisdiction over appeals from final judgments that

dispose of all parties and claims). We directed appellant to file a letter brief addressing our

concern, but more than ten days have passed, and she has not responded.

       The summary judgment from which appellant appeals disposed of her claims against

appellees and determined appellees were entitled to attorney’s fees. However, it did not determine

the amount of fees or address counterclaims asserted against appellant, and nothing in the record
before us reflects those claims have been resolved. Accordingly, we lack jurisdiction and dismiss

the appeal. See TEX. R. APP. P. 42.3(a); Lehmann, 39 S.W.3d at 195.




                                                 /Robert D. Burns, III/
                                                 ROBERT D. BURNS, III
                                                 CHIEF JUSTICE



190793F.P05




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 SCHYYRA HAYES, Appellant                          On Appeal from the 401st Judicial District
                                                   Court, Collin County, Texas
 No. 05-19-00793-CV        V.                      Trial Court Cause No. 401-05514-2017.
                                                   Opinion delivered by Chief Justice Burns,
 FRANK M. D'ALESSANDRO, KIPENIE                    Justices Whitehill and Molberg
 ANNE D'ALESSANDRO, A.P.                           participating.
 INVESTMENTS, LLC, LIONEL AUSTIN,
 JR., Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered October 7, 2019.




                                             –3–